On Rehearing.
Among the grounds urged for granting a rehearing ws find the following:
“This court is in error in not excluding from the amount claimed to have been paid by the defendant surety the interest and costs of court incurred by him in defending the various suits brought against it on the bond.”
The judgment appealed from merely says that it shall bo executory only to the extent of such balance as may *425remain unpaid under its bond for $10,00,0. The lower court has not decreed what that amount is and until it does there is nothing for us to revise as to the question of amount.
The matter can be reached only when it is sought to obtain an order to make the judgment executory, in that order will be decided what amounts paid by defendant are property deductible from the amount of the bond and what are not.
We adhere to our opinion.
Rehearing refused, June 27, 1911.
June 27,1911. Notice of intention to apply to Supreme . Court for writ, etc.
June 30,1911.